DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faraggi (US 2019/0099161) in view of Snyder et al. (US 4937797; hereinafter Snyder).
Faraggi shows an ultrasonic diagnostic apparatus and method ([0083]) comprising: a tomographic image generator that generates a tomographic image showing an inside of a subject, based on a received signal relating to an ultrasonic echo of a first ultrasonic beam transmitted to the subject (B-mode image; [0101]); 5a Doppler processor that detects a Doppler shift in frequency from a transmission frequency of a second ultrasonic beam, based on a received signal relating to an ultrasonic echo of the second ultrasonic beam transmitted to the subject (Doppler image; [0101]); a hardware processor that detects a blood vessel position in the subject based on image information about the tomographic image and sets an angle correction value relating to an intersection angle between a blood vessel 10extending direction at the blood vessel position and a beam direction of the second ultrasonic beam (determine features in image such as vessel and calculate automatically the optimal steering angle and correction angle; [0107]-[0111]); and a display processor that generates a Doppler spectrum image representing a distribution of blood flow rate at the blood vessel position, based on the Doppler shift in frequency and the angle correction value (display [0104]).
Faraggi also shows, wherein the hardware processor performs notification by at least one of color inversion, character color change, blinking or message display in a display screen on a monitor, and a warning sound from a speaker (graphical display change; Figure 6, 660, 670, 680, 690); wherein the hardware processor notifies that the intersection angle exceeds the threshold angle (calculate steering and correction angle when above threshold; [0115]); wherein the hardware processor, when the intersection angle exceeds the threshold angle, informs a user of an 25operation content for setting the intersection angle to or below the threshold angle (user is considered to be informed by the display of data); wherein the operation content is a guide to changing the attitude of an ultrasonic probe that transmits the second ultrasonic beam or a guide to a steering angle changing operation of changing the beam direction of the second 30ultrasonic beam (change steering angle based upon determined optimal value; [0108]-[0109]); wherein the hardware processor sets a sample gate size at a sample gate position based on image information about the tomographic image ([0107], [0109]); wherein the hardware processor sets, as a sample gate position, a blood vessel position in the subject detected 15B49771US01 based on image information about the tomographic image ([0107], [0109]); wherein the hardware processor sequentially detects the intersection angle based on the tomographic images continuously generated by the tomographic image generator and changes the operation content based on the intersection angle detected (obtain Doppler images and automatically perform angle correction; [0056]-[0059]); wherein the hardware processor causes a monitor to display the operation content so as to be superimposed on the tomographic image (Figure 6); wherein the operation content is an image that enables perception of a difference between a current intersection angle and the threshold angle (Figure 6).
Faraggi fails to show wherein when the intersection angle exceeds a threshold angle, the hardware processor sets the threshold angle as the angle correction value and provides notification of the setting thereof; wherein the hardware processor, when the intersection angle is equal to or smaller than a threshold angle, sets the intersection angle as the angle correction value; when the intersection angle exceeds the threshold angle, changes the 15beam direction of the second ultrasonic beam so that the intersection angle may be equal to or smaller than the threshold angle; when the intersection angle exceeds the threshold angle, informs a user 40of an operation content of setting the intersection angle to or below the threshold angle; when the intersection angle exceeds the threshold angle, performs processing of a mode selected by the user from a first mode of setting the threshold angle as the angle correction value and providing notification of the setting, a second mode of changing the beam direction of the second ultrasonic beam so that the intersection angle may be equal to or smaller than the threshold angle, and a third mode of informing the user of an operation content of setting the intersection angle to or below the threshold angle.  
Snyder discloses method and apparatus for controlling scan line direction in Doppler ultrasound imaging.  Snyder teaches wherein when the intersection angle exceeds a threshold angle, the hardware processor sets the threshold angle as the angle correction value and provides notification of the setting thereof (use closest limiting angle when the ideal angle does not fall within limiting threshold angle range of the left and limit angles; column 7, lines 61-66); wherein the hardware processor, when the intersection angle is equal to or smaller than a threshold angle, sets the intersection angle as the angle correction value (if ideal line direction is within threshold range smaller than the right angle limit, set the line angle equal to the ideal line angle; column 7, lines 50-60); when the intersection angle exceeds the threshold angle, changes the 15beam direction of the second ultrasonic beam so that the intersection angle may be equal to or smaller than the threshold angle (use closest limiting angle when the ideal angle does not fall within limiting threshold angle range of the left and limit angles; column 7, lines 61-66); when the intersection angle exceeds the threshold angle, informs a user 40of an operation content of setting the intersection angle to or below the threshold angle (change in the displayed image is considered to “inform” a user); when the intersection angle exceeds the threshold angle, performs processing of a mode selected by the user from a first mode of setting the threshold angle as the angle correction value and providing notification of the setting, a second mode of changing the beam direction of the second ultrasonic beam so that the intersection angle may be equal to or smaller than the threshold angle, and a third mode of informing the user of an operation content of setting the intersection angle to or below the threshold angle (column 7, lines 50-66).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Faraggi to select the angle correction value based upon a threshold angle as taught by Snyder, as the use of threshold values will provide mathematical rules to position the ultrasound probe or steered beams at a more optimum angle in order to obtain useful and more accurate diagnostic data regarding the state of the patient’s blood flow.  Further, as described by Snyder in the background section, it is known in the Doppler ultrasound art, that it is desirable that it be possible to select a scan line for the scan which is as close as possible to the ideal angle from the direction of blood flow (Snyder, background, columns 1-2).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faraggi (US 2019/0099161) in view of Snyder et al. (US 4937797; hereinafter Snyder) as applied to claim 1 above, and further in view of Pelissier et al. (US 2013/0041250; hereinafter Pelissier).
Pelissier discloses a method and apparatus for locating veins using ultrasound.  Pelissier teaches that the hardware processor has an automatic setting function that sets the threshold angle as the angle correction value when the intersection angle exceeds the threshold value and has a manual setting function that sets the angle correction value by a user’s manual operation (automatic or manual setting of angle correction value, [0035]).	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Faraggi and Snyder to provide for automatic or manual selection of the angle correction value as taught by Pelissier, as this will provide additional options to the user of the system to ultimately obtain the most accurate value.  In general the use of both automated and manual methods are known in the medical imaging art, and the benefits of and complementary use of manual and automated techniques allows for the user to obtain the benefits of both manual and automated techniques.  For example, it may be desirable for a user of the medical ultrasound imaging system to have a manual override/control of the automated technique, when the user is not satisfied or trusting of the output of the automated technique.


Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Snyder fails to teach comparing the intersection angle to a threshold value, examiner respectfully disagrees.  Snyder teaches that the ideal line angle is compared to a left and right threshold angles (column 7, lines 50-66).  Snyder teaches an alternative manner of ultimately determining the correction angle.  As noted in the rejection above:
“It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Faraggi to select the angle correction value based upon a threshold angle as taught by Snyder, as the use of threshold values will provide mathematical rules to position the ultrasound probe or steered beams at a more optimum angle in order to obtain useful and more accurate diagnostic data regarding the state of the patient’s blood flow.  Further, as described by Snyder in the background section, it is known in the Doppler ultrasound art, that it is desirable that it be possible to select a scan line for the scan which is as close as possible to the ideal angle from the direction of blood flow (Snyder, background, columns 1-2).”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the invention of Faraggi to select the angle correction value based upon a threshold angle as taught by Snyder.  Applicant appears to argue that because Faraggi employs a merit factor, one would not select the angle correction value based upon a threshold angle.  However, Faraggi’s use of a merit factor in the calculations does not prevent or exclude the combination of other types of calculations related to determination of a Doppler correction angle, such as selecting the angle correction value based upon a threshold angle as taught by Snyder.
In regards to applicant’s arguments regarding the “notification”, the examiner maintains that the final displayed output is representative of a “notification”, and the change in the finally displayed image which provides an arrow indicating the direction of flow in the ultrasound image “notifies” the user of the system that the calculations have been completed.  The examiner cited Figure 6 as it shows the display changing.  The corresponding sections of the specification, for example [0124]-[0128], describe that Figure 6 is directed to selecting the best doppler beam steering angle and setting the Doppler correction angle.  This ultimately results in the finally displayed image 690, which the examiner interprets as the claimed “notification of the setting thereof”.
The examiner notes that claim 1 for example refers to the claim limitation “and provides notification of the setting thereof”.  The claim does not dictate specifically a computer algorithm regarding “what” is set (physically output to the display) or “how” the processor provides notification of the setting.  For example the claim does not state that a numerical value of the correction angle is displayed to the user.  It is unclear if this is applicant’s intention, or what ultimately applicant intends to be physically output to the user on the display screen.  The examiner suggest applicant also relate the claim language to applicant’s disclosed Figures.  It is unclear which of the disclosed Figures captures the concept of the processing step “provides notification of the setting thereof” in the context of a medical ultrasound image.  The examiner hopes that this provides further insights into the examiner’s interpretation of the claims, so that applicant can amend the claims to clearly delineate applicant’s intention in the claim language.  The examiner notes also that the “broadest reasonable interpretation” of the claims has been provided, and the examiner recognizes that this may not necessarily align with applicant’s intended interpretation of the claim language.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793